Fourth Court of Appeals
                               San Antonio, Texas
                                      August 2, 2017

                                   No. 04-16-00684-CR

                                  James Harley STACY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR7238A
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER

      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk